Citation Nr: 1424811	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from December 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video-conference hearing before the Board that was later rescheduled at his request.  Although he was notified of the new time and date, he failed to appear to the request is considered withdrawn.

In May 2010, the Veteran appears to have raised a claim for nonservice-connected pension benefits.  As this matter has not been considered by the RO, it is referred to the RO for further action.


FINDINGS OF FACT

1.  The Veteran's Hepatitis C did not manifest in service and is not shown to be related to service.

2.  Alcoholism, as a primary disorder, is not a disability for which service connection may be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.301, 3.303 (2013).

2.  Alcoholism as a primary disorder is not a disease or injury within the meaning of applicable legislation, and service connection may not be established therefor as a matter of law.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

To this end, VA must: (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim: (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date in the eventuality service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Concerning the issue of entitlement to service connection for alcohol dependence, the Board is denying the claim as a matter of law, and not based upon consideration of the evidentiary record.  VA has no duty to notify or assist in such situations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

With respect to the claim for service connection for Hepatitis C, a February 2009 pre-decisional letter provided the Veteran notice as to each element of satisfactory notice set forth above to include the type of evidence and information necessary to establish a "downstream" disability rating or effective date of an award.  Accordingly, he received timely and content-compliant notice concerning his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

He has been provided opportunities to respond to VA correspondence, and over the course of the appeal has had the opportunity to submit and identify evidence potentially supportive of his claims.

As for the duty to assist, the service treatment records and copies of private treatment records were obtained and associated with the claims file for consideration.  As for obtaining an opinion regarding the cause or origins of his Hepatitis C in relation to when he was in service, the RO did not provide an examination since one was not necessary.

The duty to assist includes providing an examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U. S. Court of Appeals for Veterans Claims (Court) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is: (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  The third prong, which requires that the evidence of record "indicate" that the claimed disability or 

persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicate an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  As discussed below, there is no competent and/or probative evidence indicating the Veteran has Hepatitis C that is related to his service.  Hepatitis C is not mentioned until many years after service and he is not shown to have any of the risk factors in service associated with the disease.  Of note, the Veteran stated in May 2010 he felt that his case was misrepresented, as it was filed as service related when it should have been filed as nonservice-related.  Under these circumstances, even the low threshold required for obtaining an examination is not shown.


Legal Criteria and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 



Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible). Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

 In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") portion of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The private physician the Veteran identified as having treated him for hepatitis C and alcoholism has denied having done so.  See January 2009 physician's response.  A January 2009 medical record from this physician notes alcohol abuse and hepatitis C in the medical history, but this and other records from the physician do not reflect any treatment for these disorders.  A January 2009 examination report from the Social Security Administration also reflects alcohol abuse and hepatitis C in the medical history, but there is no current diagnosis noted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming the Veteran does currently have hepatitis C, there is no competent or credible evidence that links it to his military service.  The Veteran's service treatment records are silent for complaints, findings, or diagnosis of hepatitis C and he was not shown to have any associated risk factors.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors. VBA Training Letter 211A (01-02) (Apr. 17, 2001).  Notably, the Veteran does not contend having any of these risk factors in service.

Thus, while it appears he may have had a diagnosis of Hepatitis C this was not shown until many years after service.  The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991).

There is also no competent evidence of a nexus between Hepatitis C and service.  The Veteran has not identified or submitted evidence linking the disorder to service and even his May 2010 substantive appeal indicates the claimed disability is not service related.

There being insufficient competent, credible, and probative evidence in support of the claim for service connection for hepatitis C, the preponderance of the evidence is against the claim and it must be denied.

With respect to the claim for service connection for alcoholism, VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection in January 2009, so after October 31, 1990. Therefore, service connection for alcohol dependence as directly related to active duty service must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the Veteran is not service connected for any disability.  Thus, any claim for secondary service connected also lacks legal merit.


ORDER

Service connection for Hepatitis C is denied.

Service connection for alcoholism is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


